DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is object to because:
2.	The abstract does not comply with requirements of section 608.01(b) set forth in the MPEP.  The abstract contains the phrase “described herein;” “for example” and “other related embodiment are disclosed”. The abstract should not contain “described herein;” “for example” and “other related embodiment are disclosed”. “Described herein” and “other related embodiment are disclosed” are another way of stating “The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc., all of which should be avoided. The examiner suggests deleting these phrases from the abstract. Also the applicant is reminded that the abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words. Corrections are required.

3.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract 
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Information Disclosure Statement
4.	The information disclosure statements (IDSs) submitted on 3/17/2020; 3/5/2021 and 5/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 30-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
	Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 30 disclose a “processor”, which according the specification paragraph 553 is defined as “Processor 1102 represents one or more general-purpose processing devices such as a microprocessor, central processing unit, or the like”. Also, see specification paragraph 63. As a result of the phrase “or the like,” when the term is interpreted by one of ordinary skill in the art, the term can be construed to cover non-statutory embodiments which improperly include network transmission lines (interpreted as wired and wireless transmission), wireless transmission media, signals propagating through space, radio waves, infrared signals, virtual processor etc.  See, e.g., In re Nuitjen, Docket no. 2006-1371 (Fed. Cir. Sept. 20, 2007)(slip. op. at 18) “A transitory, propagating signal like Nuitjen's is not a process, machine, manufacture, or composition of matter.' … Thus, such a signal cannot be patentable subject matter.”  Therefore, the claimed subject matter fails to fall within one of the four statutory classes.  The examiner suggests amending the claim language to state “hardware processor” in order to explicitly limit the embodiments of the medium to statutory embodiments which meet the requirements of 35 USC 101. 

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	



8.	Claims 1-7, 9-17, 19, 21 and 24-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giordano et al. (U.S. Patent Application Publication No. 2017/0300627).
As to claim 1, Giordano et al. teaches a method performed by a system of a host organization for declaring a new application and transacting defined metadata for the new application onto a blockchain (See Giordano et al., paragraphs 47-49, wherein Giordano discloses “to create a smart contract, a participant on the network may write source code for the program that they wish to deploy on the network. The source code may be compiled to executable code (e.g., byte code) and packaged in a transaction that is broadcasted across the distributed computing network. As with any transaction, the respective nodes in the network may separately validate the transaction, and if valid, the transaction may be provided in a block that is permanently appended to the blockchain of the ledger 106”), the system having at least a processor and a memory therein to execute instructions, wherein the method comprises: 
operating a blockchain interface to the blockchain on behalf of a plurality of tenants of the host organization (See Giordano et al., paragraphs 42, 57-58 and 92, wherein Giordano teaches “the decentralized filesystem 112 is configured to allow peer-to-peer sharing of medical records among participants in the records management system. For example, when a doctor creates a medical record that is added to a patient's smart contract, the medical record may initially be hosted by one or more computers associated with the doctor that created the record. If the patient later selects to access the record, the record may be retrieved from the doctor's computers and provided to one or more computers associated with the patient. Subsequent parties that access the record may then obtain the record from the doctor, the patient, or both”), wherein each one of the plurality of tenants operate as a participating node with access to the blockchain (See Giordano et al., paragraphs 21-25, 39-41, and 47-49, wherein Giordano discloses “The method can include identifying a command from a first user to access a medical record of a patient having an account on a computing network, wherein each of a plurality of nodes of the computing network maintains a respective instance of an electronic ledger that stores information about medical record management events associated with respective user accounts among a plurality of user accounts”); 
receiving, from a user device communicably interfaced with the system, first input declaring the new application (See Giordano et al., paragraphs 46-47, 52-53 and 60-64, wherein Giordano discloses “when a new record is added to the system, the record may be stored on the filesystem 112 and may be indexed by a hash value computed based on the content of the record and, in some instances, further based on metadata associated with the record (e.g., a timestamp indicating the date and time the data was created, identifying information of the doctor that created the record, and/or identifying information of the patient to whom the record belongs)”); 
receiving second input from the user device adding a plurality of network participants for the new application, wherein the network participants are granted access rights to the new application (See Giordano et al., paragraphs 19, 44, and 50-53, wherein Giordano teaches “a smart contract assigned to a particular user can be programmed to automatically call the rights manager smart contract to verify whether the user that called the smart contract has rights to call that contract. For example, a patient that calls his personal patient's smart contract may cause the smart contract to execute. Before the patient's smart contract performs substantive operations according to the patient's request (e.g., accessing a medical record), the patient's smart contract may itself call the rights manager smart contract and pass the identity of the user that called the patient's smart contract. The rights manager smart contract may determine whether the identity of the user that called the patient's smart contract matches an identity of the patient that has been assigned the called contract. If a match is determined, then the rights manager may return an indication to the patient's smart contract that the caller of the contract is an authorized user and the patient's smart contract may then carry out the substantive operations of the contract”); 
receiving third input from the user device declaring a plurality of entity types for the new application (See Giordano et al., paragraphs 50-53, 59 and 64-68, wherein Giordano teaches “The factory contract may then be executed using values of any parameters included in the call to the contract, such as values indicating the user account to which the new contract is to be assigned and values indicating the type of contract to be created”);  
receiving fourth input from the user device declaring one or more new field definitions for each of the plurality of entity types (See Giordano et al., paragraphs 52, 64-68, wherein Giordano teaches “In order for the user to create a new smart contract for himself or herself, the user may call another smart contract (e.g., a factory contract) on the network that specifically configured to create new smart contracts for users. To call the factory contract, a transaction may be sent from the user's account to the factory contract via the factory contract's address on the network. The factory contract may then be executed using values of any parameters included in the call to the contract, such as values indicating the user account to which the new contract is to be assigned and values indicating the type of contract to be created. In the process of creating a new contract for a user, the factory contract may automatically call none, one, or more other contracts on the network”);
generating a blockchain asset having encoded therein as the defined metadata for the new application, at least (i) the plurality of network participants declared, (ii) the plurality of Claims- 199 -Attorney Docket No.: 37633.6328 (A4303US)entity types declared, and (iii) the one or more new field definitions declared for each of the plurality of entity types (See Giordano et al., paragraphs 60-62, wherein Giordano discloses “based on metadata associated with the record (e.g., a timestamp indicating the date and time the data was created, identifying information of the doctor that created the record, and/or identifying information of the patient to whom the record belongs). The hash value may be broadcast across the network in a transaction that causes the nodes in the computing network to add the hash value for the new medical record to a set of medical records identified by a smart contract of the patient to whom the record belongs. In some implementations, a medical record may be shared with other users on the network by providing the other users, or smart contracts associated with the other users, with (i) the pointer (e.g., hash value) to the medical record on the filesystem 112, (ii) information for determining a decryption key to decrypt the file, or (iii) both the pointer and the information for determining the decryption key”); and 
transacting the blockchain asset having the defined metadata encoded therein for the new application onto the blockchain (See Giordano et al., paragraphs 60-62, wherein Giordano discloses “based on metadata associated with the record (e.g., a timestamp indicating the date and time the data was created, identifying information of the doctor that created the record, and/or identifying information of the patient to whom the record belongs)).  

As to claim 2, Giordano et al. teaches wherein the blockchain asset has a defined transaction type  (See Giordano et al., paragraphs 50-53, 59 and 64-68, wherein Giordano teaches “The factory contract may then be executed using values of any parameters included in the call to the contract, such as values indicating the user account to which the new contract is to be assigned and values indicating the type of contract to be created”); and wherein the defined transaction type for the blockchain asset having the defined metadata encoded therein associates the defined metadata for the new application with a smart contract to execute data validation for any data transacted onto the blockchain for the new application (See Giordano et al., Figure 2 and paragraphs 3, 50, 61-67, wherein Giordano discloses “doctors, patients, pharmacists, and insurers {network participants} may be issued role-specific smart contracts that allow the participants to invoke various records management events on the network,” wherein “defining permissions” is read on “role specific smart contracts”); wherein the smart contract validates the data transacted onto the blockchain for the new application is in compliance with the defined metadata for the new application transacted onto the blockchain (See Giordano et al., paragraphs 47-49, wherein Giordano discloses “to create a smart contract, a participant on the network may write source code for the program that they wish to deploy on the network. The source code may be compiled to executable code (e.g., byte code) and packaged in a transaction that is broadcasted across the distributed computing network. As with any transaction, the respective nodes in the network may separately validate the transaction, and if valid, the transaction may be provided in a block that is permanently appended to the blockchain of the ledger 106”). 

As to claim 3, Giordano et al. teaches receiving a transaction at the blockchain specifying data for the new application; and triggering a smart contract based on the received transaction specifying the data for the new application (See Giordano et al., Figure 3, also see paragraphs 30 and 52-53, wherein Giordano discloses “a user account may identify one or more smart contracts that are owned by a given user. In order for the user to create a new smart contract for himself or herself, the user may call another smart contract (e.g., a factory contract) on the network that specifically configured to create new smart contracts for users. To call the factory contract, a transaction may be sent from the user's account to the factory contract via the factory contract's address on the network. The factory contract may then be executed using values of any parameters included in the call to the contract, such as values indicating the user account to which the new contract is to be assigned and values indicating the type of contract to be created”); and executing the smart contract to validate the specified data for the new application is in compliance with the defined metadata for the new application (See Giordano et al., paragraphs 47-49, wherein Giordano discloses “to create a smart contract, a participant on the network may write source code for the program that they wish to deploy on the network. The source code may be compiled to executable code (e.g., byte code) and packaged in a transaction that is broadcasted across the distributed computing network. As with any transaction, the respective nodes in the network may separately validate the transaction, and if valid, the transaction may be provided in a block that is permanently appended to the blockchain of the ledger 106”); and wherein the transaction is rejected if the specified data is non-compliant with the defined metadata for the new application (See Giordano et al., Figure 2 and paragraphs 3, 50-53, 61-64, wherein Giordano discloses “a rights manager smart contract may maintain data that identifies users' permissions on the network and with respect to particular smart contracts or classes of smart contracts. For example, the rights manager smart contract may store data that correlates a first doctor's smart contract with a first user (a first doctor), a second doctor's smart contract with a second user (a second doctor), and a first patient's smart contract with a third user (a first patient). Each of these contracts may perform different operations depending on whether the caller of the contract has rights to call and execute the contract. Thus, if the second doctor attempts to call the smart contract assigned to the first doctor, then the requested operations (e.g., adding a medical record to the profile of a patient of the first doctor) in the called contract may be blocked because the second doctor does not have permission to use the first doctor's contract” and “the ledger also stores program modules, referred to as smart contracts, which allow participants in a distributed medical records management network to interact with the ledger and with each other. For example, doctors, patients, pharmacists, and insurers {network participants} may be issued role-specific smart contracts that allow the participants to invoke various records management events on the network”).   

As to claim 4, Giordano et al. teaches wherein transacting the blockchain asset onto the blockchain comprises: Claims- 200 - Attorney Docket No.: 37633.6328 (A4303US)adding a transaction to a new block on the blockchain specifying the defined metadata for the new application as payload data for the transaction (See Giordano et al., paragraphs 39, and 43-44, wherein Giordano discloses “Transactions can also be verified before they are added to the network to prevent fraud. In some implementations, this can be accomplished, for example, by way of cryptographic techniques and a blockchain-based ledger”); subjecting the added transaction to consensus by participating nodes of the blockchain, wherein the added transaction is subjected to a consensus protocol by the participating nodes of the blockchain prior to the added transaction being accepted as part of a primary chain of the blockchain by the participating nodes of the blockchain (See Giordano et al., Figure 2 and paragraphs 43, 45-46 and 62, wherein Giordano discloses “the computer 102—and every other node in the network that maintains a copy of the ledger 106—may update the ledger 106 only when a consensus is reached, among at least a threshold number or portion of the nodes in the network, as to a manner in which the ledger 106 should be updated”); and wherein the defined metadata for the new application is persisted within an accepted transaction on a new block of the blockchain pursuant to successful consensus for the added transaction (See Giordano et al., Figure 2 and paragraphs 43, 45-46 and 62, wherein Giordano discloses “the computer 102—and every other node in the network that maintains a copy of the ledger 106—may update the ledger 106 only when a consensus is reached, among at least a threshold number or portion of the nodes in the network, as to a manner in which the ledger 106 should be updated” and “FIG. 2 shows both full ‘validator’ nodes that store and maintain respective copies of the ledger 220 in addition to virtual nodes (e.g., factory smart contract 204 and rights manager smart contract 206) that have an account and address in the network but that may not be assigned to specific users. In some implementations, a validator node may perform mining in proof-of-work consensus procedure to determine new transaction blocks to add to the ledger 220. Transactions may be sent to and from virtual nodes in the network (e.g., by calling and executing smart contracts corresponding to the virtual nodes), but the virtual nodes themselves may not be specifically associated with a particular computer or computing system that stores or maintains an instance of the distributed ledger 220”).   

Giordano et al. teaches receiving new input at the system, wherein the new input declares a second new application; and receiving additional input at the system selecting one of the plurality of entity types declared for the first new application as a selected entity type for the second new application, wherein the selected entity type inherits the one or more new field definitions as specified via the defined metadata for the respective one or more entity types associated with the first new application (See Giordano et al., Figure 2 and paragraphs 3, 50-53, 61-64, wherein Giordano discloses “a rights manager smart contract may maintain data that identifies users' permissions on the network and with respect to particular smart contracts or classes of smart contracts. For example, the rights manager smart contract may store data that correlates a first doctor's smart contract with a first user (a first doctor), a second doctor's smart contract with a second user (a second doctor), and a first patient's smart contract with a third user (a first patient). Each of these contracts may perform different operations depending on whether the caller of the contract has rights to call and execute the contract. Thus, if the second doctor attempts to call the smart contract assigned to the first doctor, then the requested operations (e.g., adding a medical record to the profile of a patient of the first doctor) in the called contract may be blocked because the second doctor does not have permission to use the first doctor's contract” and “the ledger also stores program modules, referred to as smart contracts, which allow participants in a distributed medical records management network to interact with the ledger and with each other. For example, doctors, patients, pharmacists, and insurers {network participants} may be issued role-specific smart contracts that allow the participants to invoke various records management events on the network”).

As to claim 6, Giordano et al. teaches wherein multiple different declared applications specify at least one of the plurality of entity types declared for the first new application as a selected entity type for the multiple different declared applications (See Giordano et al., paragraphs 60 and 79-80, wherein Giordano discloses “the pointer [reference to a prior block] to a record may comprise a hash value of the record referenced by the pointer. For example, when a new record is added to the system, the record may be stored on the filesystem 112 and may be indexed by a hash value computed based on the content of the record and, in some instances, further based on metadata associated with the record (e.g., a timestamp indicating the date and time the data was created, identifying information of the doctor that created the record); and wherein a single instance of the defined metadata corresponding to the respective one of the plurality of entity types declared for the first new application and all of the one or more new field definitions associated with the respective entity type declared for the first new Claims- 201 - Attorney Docket No.: 37633.6328 (A4303US)application controls both (i) the respective one of the plurality of entity types declared for the first new application and (ii) the selected entity type for all of the multiple different declared applications having selected the respective entity type declared for the first application (See Giordano et al., paragraph 60, wherein Giordano teaches “For example, when a new record is added to the system, the record may be stored on the filesystem 112 and may be indexed by a hash value computed based on the content of the record and, in some instances, further based on metadata associated with the record (e.g., a timestamp indicating the date and time the data was created, identifying information of the doctor that created the record, and/or identifying information of the patient to whom the record belongs)”).   

As to claim 7, Giordano et al. teaches wherein receiving the fourth input from the user device declaring one or more new field definitions for each of the plurality of entity types further comprises receiving the fourth input defining a field definition type for each of the one or more new field definitions; and wherein each field definition type is selected from the group comprising: integer, Boolean, numeric, alphanumeric, date, hyperlink, computed, or custom (See Giordano et al., paragraph 60, wherein Giordano discloses “when a new record is added to the system, the record may be stored on the filesystem 112 and may be indexed by a hash value computed based on the content of the record and, in some instances, further based on metadata associated with the record (e.g., a timestamp indicating the date and time the data was created, identifying information of the doctor that created the record, and/or identifying information of the patient to whom the record belongs). The hash value may be broadcast across the network in a transaction that causes the nodes in the computing network to add the hash value for the new medical record to a set of medical records identified by a smart contract of the patient to whom the record belongs. In some implementations, a medical record may be shared with other users on the network by providing the other users, or smart contracts associated with the other users, with (i) the pointer (e.g., hash value) to the medical record on the filesystem 112, (ii) information for determining a decryption key to decrypt the file, or (iii) both the pointer and the information for determining the decryption key”).   

As to claim 9, Giordano et al. teaches executing an event listener to monitor any changes to the blockchain associated with the new application (See Giordano et al., paragraphs 12, 43 and 45, wherein Giordano discloses “A given medical record management event having an entry stored in the electronic ledger can include a request to access a medical record of a user, an authorization for a participant in the distributed computing network to access a medical record of a user, a denial of authorization for a participant in the distributed computing network to access a medical record of a user, addition of a medical record of a user, update of a medical record of a user, or deletion of a medical record of a user”); and triggering an event when the changes to the blockchain associated with the new application are observed by the event listener (See Giordano et al., paragraphs 12, 43 and 45, wherein Giordano discloses “In some implementations, the nodes in the network can act in concert to update the ledger 106 using a validation and consensus process”).   

As to claim 10, Giordano et al. teaches receiving fifth input from the user device declaring an event and one or more monitored event conditions for the new application declared; Claims- 202 - Attorney Docket No.: 37633.6328 (A4303US)wherein the declared event specifies one of: (i) a process flow to execute at the host organization responsive to occurrence of the event at the blockchain or (ii) a (See Giordano et al., Figure 6B and paragraph 87, wherein Giordano discloses “FIG. 6B shows an example process of posting a new medical record generated by a patient's medical device to the network. In some implementations, device may automatically post records based on a set of triggering conditions (e.g., periodically or immediately following the creation of a new record)”).   

As to claim 11, Giordano et al. teaches wherein each network participant is granted access rights to the new application and to data on the blockchain associated with the new application (See Giordano et al., paragraphs 64, wherein Giordano teaches “The type of smart contract assigned to a user may define the types of actions that the user may take on the network 200. For example, a "patient" smart contract may enable a user to access medical records of the user (but not of other users), to add authorizations for doctors or other parties to access all or some of the user's medical records, to remove authorization of parties to access all or some of the user's medical records, to send valid prescriptions to a pharmacist for filling, to pay bills to an insurer or doctor or other medical provider, and to adjust user account settings. In contrast, a "doctor" smart contract may enable a doctor to access medical records of patients under the doctor's care, to add new medical records to the respective medical histories of the doctor's patients, to send prescriptions to pharmacists on behalf of the doctor's patients, and to send invoices for medical services rendered for a patient to the patient and the patient's insurer”).   

As to claim 12, Giordano et al. teaches wherein each of the plurality of network participants are selected from among the group comprising: a user of the host organization associated with one of the plurality of tenants of the host organization; a partner user corresponding to one of the plurality of tenants of the host organization; a customer organization corresponding to one of the plurality of tenants of the host organization; a non-user of the host organization; a partner organization which is not one of the plurality of tenants of the host organization; and one or more participating nodes on the blockchain which correspond to either a tenant of the host organization or a customer organization which subscribes to cloud computing services from the host organization; and one or more participating nodes on the blockchain which do not subscribe to cloud computing services from the host organization (See Giordano et al., paragraph 60, wherein Giordano teaches “In some implementations, the pointer to a record may comprise a hash value of the record referenced by the pointer. For example, when a new record is added to the system, the record may be stored on the filesystem 112 and may be indexed by a hash value computed based on the content of the record and, in some instances, further based on metadata associated with the record (e.g., a timestamp indicating the date and time the data was created, identifying information of the doctor that created the record, and/or identifying information of the patient to whom the record belongs)…In some implementations, a medical record may be shared with other users on the network by providing the other users, or smart contracts associated with the other users, with (i) the pointer (e.g., hash value) to the medical record on the filesystem 112, (ii) information for determining a decryption key to decrypt the file, or (iii) both the pointer and the information for determining the decryption key”).   

As to claim 13, Giordano et al. teaches wherein receiving the first input from the user device declaring the application further comprises: receiving with the first input for the new application declared one or both of specified administrative control for the new application or ownership for the new application declared (See Giordano et al., paragraph 60, wherein Giordano teaches “In some implementations, the pointer to a record may comprise a hash value of the record referenced by the pointer. For example, when a new record is added to the system, the record may be stored on the filesystem 112 and may be indexed by a hash value computed based on the content of the record and, in some instances, further based on metadata associated with the record (e.g., a timestamp indicating the date and time the data was created, identifying information of the doctor that created the record, and/or identifying information of the patient to whom the record belongs).   

As to claim 14, Giordano et al. teaches receiving instructions to deploy the new application declared and the defined metadata for the new application onto the (See Giordano et al., Figures 1 and 2; Also see paragraphs 26-29, 39-43 and 61-64, wherein Giordano teaches “Different nodes in the network may be managed and operated by different individuals, organizations, or other entities. In this way, each node in the network may separately maintain a respective copy (instance) of the ledger 106” and “in its role as a node in the distributed computing network, the computer 102 can store and maintain a copy of the distributed ledger”).

As to claim 15, Giordano et al. teaches wherein receiving the inputs defining each of (i) the plurality of network participants declared, (ii) the plurality of entity types declared, and (iii) the one or more new field definitions declared for each of the plurality of entity types comprises receiving the inputs as programming code via an API at a blockchain metadata definition manager exposed by the host organization (See Giordano et al., paragraph 60, wherein Giordano teaches “In some implementations, the pointer to a record may comprise a hash value of the record referenced by the pointer. For example, when a new record is added to the system, the record may be stored on the filesystem 112 and may be indexed by a hash value computed based on the content of the record and, in some instances, further based on metadata associated with the record (e.g., a timestamp indicating the date and time the data was created, identifying information of the doctor that created the record, and/or identifying information of the patient to whom the record belongs).   

As to claim 16, Giordano et al. teaches transmitting a GUI to the user device from a blockchain metadata definition manager, wherein the GUI prompts for the inputs defining each of (i) the plurality of network participants declared, (ii) the plurality of entity types declared, and (iii) the one or more new field definitions declared for each of the plurality of entity types; Claims- 204 - Attorney Docket No.: 37633.6328 (A4303US)wherein the inputs are received at the GUI via one or more interactive click events, drag events, drop down selection events, text input events, and touch events; and wherein receiving the inputs comprises receiving the inputs from the GUI transmitted to the user device (See Giordano et al., paragraph 60, wherein Giordano teaches “In some implementations, the pointer to a record may comprise a hash value of the record referenced by the pointer. For example, when a new record is added to the system, the record may be stored on the filesystem 112 and may be indexed by a hash value computed based on the content of the record and, in some instances, further based on metadata associated with the record (e.g., a timestamp indicating the date and time the data was created, identifying information of the doctor that created the record, and/or identifying information of the patient to whom the record belongs).   

As to claim 17, Giordano et al. teaches wherein the blockchain protocol for the blockchain is defined by the host organization and further wherein the host organization ((See Giordano et al., Figures 1 and 2; Also see paragraphs 26-29, 39-43 and 61-64, wherein Giordano teaches “Different nodes in the network may be managed and operated by different individuals, organizations, or other entities. In this way, each node in the network may separately maintain a respective copy (instance) of the ledger 106” and “in its role as a node in the distributed computing network, the computer 102 can store and maintain a copy of the distributed ledger”).

As to claim 19, Giordano et al. teaches generating a virtual table within a database system of the host organization; and Claims- 205 - Attorney Docket No.: 37633.6328 (A4303US)structuring the virtual table at the database system of the host organization based on the metadata declared for the new application; wherein entity types are represented as tables within the virtual table and further wherein the one or more new field definitions declared for each of the plurality of more entity types for the new application are represented as columns within the tables at the virtual table (See Giordano et al., Figures 1 and 2; Also see paragraphs 26-29, 39-43 and 61-64, wherein Giordano teaches “Different nodes in the network may be managed and operated by different individuals, organizations, or other entities. In this way, each node in the network may separately maintain a respective copy (instance) of the ledger 106” and “in its role as a node in the distributed computing network, the computer 102 can store and maintain a copy of the distributed ledger”).     


Giordano et al. teaches retrieving the defined metadata for the new application from the blockchain, including plurality of entity types declared for the new application, the one or more new field definitions declared for each of the plurality of entity types, and any field types applied to the one or more new field definitions; generating a materialized view of the data persisted with the blockchain within a virtual table at the host organization by structuring the virtual table based on the defined metadata for the new application;  Claims- 206 - Attorney Docket No.: 37633.6328 (A4303US)wherein the materialized view represents the structure of the data associated with the new application which is persisted to the blockchain without storing the data associated with the new application within the materialized view at the host organization (See Giordano et al., paragraphs 53 and 81, wherein Giordano teaches “the patient's smart contract 408 may send a new medical record to a third party either automatically or on request of the patient 412 (see stage 4 (420)). For example, the patient 412 may configure the smart contract 408 to automatically send any new prescriptions to a smart contract 410 linked to the patient's 412 preferred pharmacy.)   

As to claim 24, Giordano et al. teaches  Claims- 207 - Attorney Docket No.: 37633.6328 (A4303US)wherein the metadata defined for the new application represents user specified relationships between two or more of the plurality of entity types by linking together assets at the blockchain  (See Giordano et al., paragraphs 53 and 81, wherein Giordano teaches “the patient's smart contract 408 may send a new medical record to a third party either automatically or on request of the patient 412 (see stage 4 (420)). For example, the patient 412 may configure the smart contract 408 to automatically send any new prescriptions to a smart contract 410 linked to the patient's 412 preferred pharmacy. Although not expressly shown in FIG. 4, when a medical record is sent to the pharmacist's smart contract 410, the transaction may first be validated by the rights manager 406. The pharmacist linked to the third party smart contract 410 may fill the prescription and may then call the smart contract 410 to identify when the prescription has been filled”).

As to claim 25, Giordano et al. teaches declaring, at the host organization, new business logic for the new application within a table structure having one or more relationships between elements of the new business logic and one or more of the plurality of entity types for the new application; and defining the new business logic any all relationships within the metadata persisted to the blockchain (See Giordano et al., paragraphs 53 and 81, wherein Giordano teaches “the patient's smart contract 408 may send a new medical record to a third party either automatically or on request of the patient 412 (see stage 4 (420)). For example, the patient 412 may configure the smart contract 408 to automatically send any new prescriptions to a smart contract 410 linked to the patient's 412 preferred pharmacy. Although not expressly shown in FIG. 4, when a medical record is sent to the pharmacist's smart contract 410, the transaction may first be validated by the rights manager 406. The pharmacist linked to the third party smart contract 410 may fill the prescription and may then call the smart contract 410 to identify when the prescription has been filled”).  

As to claim 26, Giordano et al. teaches executing an event listener to monitor for any changes to the defined metadata for the new application at the blockchain; and triggering an event when the changes to the metadata for the new application at the blockchain are observed by the event listener (See Giordano et al., Figure 6B and paragraph 87, wherein Giordano discloses “FIG. 6B shows an example process of posting a new medical record generated by a patient's medical device to the network. In some implementations, device may automatically post records based on a set of triggering conditions (e.g., periodically or immediately following the creation of a new record)”); and wherein the triggered event automatically pushes a metadata update to the host organization to update a materialized view of the data associated with the new application by re-structuring the materialized view at the host organization based on the metadata update triggered by the event listener (See Giordano et al., paragraphs 12, 43 and 45, wherein Giordano discloses “A given medical record management event having an entry stored in the electronic ledger can include a request to access a medical record of a user, an authorization for a participant in the distributed computing network to access a medical record of a user, a denial of authorization for a participant in the distributed computing network to access a medical record of a user, addition of a medical record of a user, update of a medical record of a user, or deletion of a medical record of a user”).

As to claim 27, Giordano et al. teaches wherein triggering the event via the event listener based on changes to the metadata for the new application further comprises: triggering one or more of: Claims- 208 - Attorney Docket No.: 37633.6328 (A4303US)a business user defined process flow to execute responsive to changes to the defined metadata persisted to the blockchain; a business user defined data retrieval operation to execute responsive to changes to the defined metadata persisted to the blockchain (See Giordano et al., Figure 6B and paragraph 87, wherein Giordano discloses “FIG. 6B shows an example process of posting a new medical record generated by a patient's medical device to the network. In some implementations, device may automatically post records based on a set of triggering conditions (e.g., periodically or immediately following the creation of a new record)”); a business user defined data filtering operation to execute (See Giordano et al., paragraphs 12, 43 and 45, wherein Giordano discloses “A given medical record management event having an entry stored in the electronic ledger can include a request to access a medical record of a user, an authorization for a participant in the distributed computing network to access a medical record of a user, a denial of authorization for a participant in the distributed computing network to access a medical record of a user, addition of a medical record of a user, update of a medical record of a user, or deletion of a medical record of a user”).

As to claim 28, Giordano et al. teaches non-transitory computer-readable storage media having instructions stored thereupon that, when executed by a processor of a system having at least a processor and a memory therein (See Giordano et al., paragraphs 25 and 91-92, wherein Giordano discloses “The system 900 includes a processor 910, a memory 920, a storage device 930, and an input/output device 940. Each of the components 910, 920, 930, and 940 are interconnected using a system bus 950. The processor 910 is capable of processing instructions for execution within the system 900”), the instructions cause the system to perform operations comprising: 
(See Giordano et al., paragraphs 47-49, wherein Giordano discloses “to create a smart contract, a participant on the network may write source code for the program that they wish to deploy on the network. The source code may be compiled to executable code (e.g., byte code) and packaged in a transaction that is broadcasted across the distributed computing network. As with any transaction, the respective nodes in the network may separately validate the transaction, and if valid, the transaction may be provided in a block that is permanently appended to the blockchain of the ledger 106”); 
receiving, from a user device communicably interfaced with the system, first input declaring a new application (See Giordano et al., paragraphs 46-47, 52-53 and 60-64, wherein Giordano discloses “when a new record is added to the system, the record may be stored on the filesystem 112 and may be indexed by a hash value computed based on the content of the record and, in some instances, further based on metadata associated with the record (e.g., a timestamp indicating the date and time the data was created, identifying information of the doctor that created the record, and/or identifying information of the patient to whom the record belongs)”); 
receiving second input from the user device adding a plurality of network participants for the new application, wherein the network participants are granted access rights to the new application(See Giordano et al., paragraphs 19, 44, and 50-53, wherein Giordano teaches “a smart contract assigned to a particular user can be programmed to automatically call the rights manager smart contract to verify whether the user that called the smart contract has rights to call that contract. For example, a patient that calls his personal patient's smart contract may cause the smart contract to execute. Before the patient's smart contract performs substantive operations according to the patient's request (e.g., accessing a medical record), the patient's smart contract may itself call the rights manager smart contract and pass the identity of the user that called the patient's smart contract. The rights manager smart contract may determine whether the identity of the user that called the patient's smart contract matches an identity of the patient that has been assigned the called contract. If a match is determined, then the rights manager may return an indication to the patient's smart contract that the caller of the contract is an authorized user and the patient's smart contract may then carry out the substantive operations of the contract”); 
receiving third input from the user device declaring a plurality of entity types for the new application (See Giordano et al., paragraphs 50-53, 59 and 64-68, wherein Giordano teaches “The factory contract may then be executed using values of any parameters included in the call to the contract, such as values indicating the user account to which the new contract is to be assigned and values indicating the type of contract to be created”);    
Claims- 209 -Attorney Docket No.: 37633.6328 (A4303US)receiving fourth input from the user device declaring one or more new field definitions for each of the plurality of entity types (See Giordano et al., paragraphs 52, 64-68, wherein Giordano teaches “In order for the user to create a new smart contract for himself or herself, the user may call another smart contract (e.g., a factory contract) on the network that specifically configured to create new smart contracts for users. To call the factory contract, a transaction may be sent from the user's account to the factory contract via the factory contract's address on the network. The factory contract may then be executed using values of any parameters included in the call to the contract, such as values indicating the user account to which the new contract is to be assigned and values indicating the type of contract to be created. In the process of creating a new contract for a user, the factory contract may automatically call none, one, or more other contracts on the network”);
generating a blockchain asset having encoded therein as the defined metadata for the new application, at least (i) the plurality of network participants declared, (ii) the plurality of entity types declared, and (iii) the one or more new field definitions declared for each of the plurality of entity types (See Giordano et al., paragraphs 60-62, wherein Giordano discloses “based on metadata associated with the record (e.g., a timestamp indicating the date and time the data was created, identifying information of the doctor that created the record, and/or identifying information of the patient to whom the record belongs). The hash value may be broadcast across the network in a transaction that causes the nodes in the computing network to add the hash value for the new medical record to a set of medical records identified by a smart contract of the patient to whom the record belongs. In some implementations, a medical record may be shared with other users on the network by providing the other users, or smart contracts associated with the other users, with (i) the pointer (e.g., hash value) to the medical record on the filesystem 112, (ii) information for determining a decryption key to decrypt the file, or (iii) both the pointer and the information for determining the decryption key”); and 
transacting the blockchain asset having the defined metadata encoded therein for the new application onto the blockchain (See Giordano et al., paragraphs 60-62, wherein Giordano discloses “based on metadata associated with the record (e.g., a timestamp indicating the date and time the data was created, identifying information of the doctor that created the record, and/or identifying information of the patient to whom the record belongs)).  

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 8, 18, 20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Giordano et al. (U.S. Patent Application Publication No. 2017/0300627), in view of Clark et al. (U.S. Patent Application Publication No. 20190109713).
As to claim 8, Giordano et al. does not explicitly teach authenticating the user device with the host organization as being associated with one of the plurality of tenants; and wherein the one of the plurality of tenant is a subscriber to cloud based on-demand services provided by the host organization over a public Internet.   
Clark et al. teaches method for internet communication security (See abstract), in which he teaches authenticating the user device with the host organization as being associated with one of the plurality of tenants; and wherein the one of the plurality of tenant is a subscriber to cloud based on-demand services provided by the host organization over a public Internet (See Clark et al., paragraphs 30, 56-57, 131 and 241-242, wherein “In certain embodiments, for example, the computing device may provide network security for at least one private cloud (for example a private cloud hosting a private cryptocurrency for securities settlements)…In certain embodiments, for example, the computing device may provide network security for at least one video stream (for example on-demand video stream)”).
Giordano et al. and Clark et al. are from the analogous art of computer networks associated with distributed ledgers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Giordano et al. and Clark et al. to have combined Giordano et al. and Clark et al.. The motivation to combine Giordano et al. and Clark et al. is to provide a product for authenticating and authorizing provenance of information for one or more information management processes (See Clark et al., paragraph 6-8). Therefore, it Giordano et al. and Clark et al..

As to claim 18, Giordano et al. as modified, teaches receiving an SQL query at a receive interface requesting data associated with the new application; translating the SQL query into native blockchain executable code via an Apex translator engine at the host organization; executing the native blockchain executable code against the blockchain to retrieve the data requested; and returning the data requested responsive to receipt of the SQL query (See Clark et al., paragraphs 149, 770, 871).   

As to claim 20, Giordano et al. as modified, teaches wherein the virtual table comprises a materialized view hosted at the database system of the host organization structured based on the metadata declared for the new application; and wherein the materialized view hosted at the database system of the host organization does not store any data associated with the new application; and wherein SQL queries requesting read-only access are processed against the materialized view by translating the read-only SQL queries into a blockchain transaction to retrieve the requested data associated with the new application from the blockchain  (See Clark et al., paragraphs 149, 770, 871, 8887) 

As to claim 22, Giordano et al. as modified, teaches receiving, at the host organization, an SQL statement from a user device, wherein the SQL statement is directed toward the materialized view requesting an SQL update or an SQL insert for the data persisted to the blockchain and associated with the new application; processing the SQL statement (See Clark et al., paragraphs 149, 770, 871, 888).   

As to claim 23, Giordano et al. as modified, teaches receiving an SQL statement directed toward the materialized view at the host organization; wherein the SQL statement specifies one or more of (i) a SELECT from SQL statement, (ii) an INSERT into SQL statement, and (iii) an UPDATE set SQL statement; and wherein the SQL statement received is processed by translating the SQL statement into a corresponding blockchain transaction and executing the corresponding blockchain transaction against the blockchain in fulfillment of the SQL statement directed toward the materialized view at the host organization (See Clark et al., paragraphs 149, 770, 871, 888).     

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





10/5/2021
Mmo